Per Curiam.
Plaintiff appeals as of right an October 20, 1989, order granting summary disposition in favor of defendant. Plaintiff filed suit against defendant, alleging defendant negligently failed to maintain safe premises after plaintiff was *666assaulted and robbed in defendant’s parking lot. On appeal, plaintiff argues that the trial court erred in granting summary disposition in favor of defendant because defendant failed to provide business invitees with reasonable notice that the security measures previously provided and upon which plaintiff relied (i.e., security guards) had been withdrawn. We affirm. It is well established that the duty of reasonable care a merchant owes his invitees does not extend to providing armed, visible security guards to protect customers from the criminal acts of third parties. Williams v Cunningham Drug Stores, Inc, 429 Mich 495, 504; 418 NW2d 381 (1988). Moreover, a duty to provide protection from criminal acts does not arise merely because defendant had provided security guards on the premises in the past. Theis v Abduloor, 174 Mich App 247, 250; 435 NW2d 440 (1988). There being no duty owed by defendant to plaintiff, the trial court properly granted summary disposition in favor of defendant.
Affirmed.